704 N.W.2d 75 (2005)
474 Mich. 874-79
THIRD JUDICIAL CIRCUIT COURT
v.
JUDICIAL ATTORNEYS ASS'N.
Nos. 129500, 129501.
Supreme Court of Michigan.
September 29, 2005.
Application for Leave to Appeal.
SC: 129500, 129501, COA: 262586, 263413.
On order of the Court, the motion for immediate consideration is GRANTED. The motion for stay of proceedings is GRANTED, and the Wayne Circuit Court proceedings are STAYED until further order of this Court.
The application for leave to appeal the September 15, 2005 orders of the Court of Appeals remains pending.